Citation Nr: 0123765	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  94-40 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a right great toe 
disorder.

2.  Entitlement to an evaluation in excess of 50 percent for 
service-connected pes planus.

3.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected right knee disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1978 to December 
1980.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  By a January 1995 rating decision, the RO, in 
pertinent part, denied claims for increased evaluations for 
service-connected pes planus and right and left knee 
disabilities.  In February 1997, the Board remanded those 
claims.  In February 1998, the RO denied a claim of 
entitlement to service connection for a right great toe 
disorder.  A Board decision issued in August 1999 affirmed 
the denials of those claims, among other issues.  

The veteran appealed these denials to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2001, the 
Court issued an Order granting the veteran's request to 
vacate and remand the Board's decision as to each of those 
claims.  The claims are thus returned to the Board. 

In a substantive appeal dated in March 1996 and submitted in 
April 1996, the veteran requested a hearing before the Board.  
By a statement received in June 1999, the veteran stated that 
he did not wish to have a hearing before the Board, and his 
written request constitutes a valid withdrawal of that 
request.  38 C.F.R. §§ 20.702(e), 20.704(e) (2000).  The 
veteran has been afforded his opportunity for a hearing, and 
the Board may proceed with appellate review.

The veteran's claim of entitlement to service connection for 
a right great toe disorder and for increased ratings for his 
knee disabilities is addressed in the REMAND appended to this 
decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim addressed in this decision has been 
obtained by the originating agency. 

2.  The veteran's service-connected bilateral pes planus is 
manifested by a slow, antalgic gait, use of a cane, bilateral 
pes planus deformity, diffuse tenderness of the feet 
bilaterally, foot pain with any movement of the toes or 
forefoot, and by ankle tenderness and limitation of motion, 
but is not shown by inability to ambulate, swelling, 
callosities, spasm of the tendo achillis on manipulation; the 
veteran has secondary effects of pes planus on the knees, 
hips, and back for which separate grants of service 
connection and separate evaluations are in effect.  



CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b), 
4.7, 4.71a, Diagnostic Code 5276 (2000); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased 
evaluations for his service-connected bilateral foot and knee 
disabilities.  In particular, the veteran argues, through his 
representative, that he is entitled to an extraschedular 
evaluation in excess of 50 percent for bilateral pes planus, 
for purposes of consideration of entitlement to special 
monthly compensation.  The veteran also contends that he is 
entitled to an increased evaluation for his right and left 
knee disabilities based on pain, limitation of motion, and 
inability to work.  

The Board notes that, during the pendency of this claim, 
there has been a significant change in the applicable 
statutory law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This enactment 
removed the requirement that the veteran submit a well-
grounded claim in order to trigger VA's duty to assist in the 
development of evidence, and altered the extent of the duty 
to assist and duty to notify the claimant during the 
development process.  See also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Thereafter, by the Board's February 1997 decision remanding 
the claims, the veteran was provided information as to the 
additional development required and the additional evidence 
required to substantiate his claim.  The RO issued a letter 
requesting identification of any additional medical providers 
or available clinical records in March 1997, and the veteran 
stated that there were no additional providers or clinical 
records to be identified or obtained.  The veteran provided 
additional argument in several statements submitted in March 
1997, including attachments to those statements.  The veteran 
thereafter submitted written argument on several occasions.  
An additional SSOC was then issued in December 1997.  That 
SSOC referenced review of all evidence obtained for the 
expanded record, and explained the application of the facts 
to the diagnostic criteria.  

Along with that SSOC was a rating decision, also issued in 
December 1997, which granted service connection for 
additional disabilities as secondary to pes planus, awarded a 
total disability evaluation based on unemployability, and 
explained the relationship between those awards and the 
evaluation assigned for pes planus.  Thus, it is clear that, 
even though the RO did not have the specific guidance of the 
VCAA, the veteran was notified of the laws, regulations, and 
criteria applicable to the evaluations on appeal. 

The Board is satisfied that all relevant facts have been 
properly developed with regard to pes planus, and that the 
duty to assist the veteran to develop evidence and the duty 
to notify the veteran of evidence necessary to establish his 
claim, including under the VCAA, have been met, and that no 
further development is necessary.  See 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

1.  Claim for increased evaluation for pes planus

Historically, by a rating decision issued in April 1981, the 
veteran was granted service connection for pes planus, mild, 
as aggravated in service, and that disability was evaluated 
as noncompensable.  The veteran disagreed with this 
evaluation, and the evaluation was increased to 10 percent, 
effective in June 1981.  Following several claims for an 
increased evaluation, the veteran's service-connected 
bilateral pes planus was evaluated as 50 percent disabling, 
effective in July 1986, and that evaluation remained 
unchanged thereafter.

In August 1994, the veteran submitted a claim for an 
increased evaluation for his service-connected disabilities.  
A private medical statement dated in September 1994 disclosed 
that the veteran continued to have bilateral pes planus with 
resulting bilateral plantar fasciitis.  The veteran reported 
severe diffuse pain in both ankles, worse on the left.  The 
veteran walked slowly with the aid of a cane.  The private 
provider stated that the veteran's guarded gait was due to 
diffuse pain in multiple afflicted joints, including the 
ankles and knees.  The veteran had ankle dorsiflexion to five 
degrees bilaterally, plantar flexion to 10 degrees 
bilaterally and subtalar movement to 10 degrees bilaterally.  
The examiner concluded that the veteran had severe bilateral 
pes planus/plantar fasciitis leading to secondary traumatic 
arthritis in all proximal joints, resulting from the altered 
gait pattern. 

On VA examination conducted in October 1994, the veteran 
reported that he had tried orthotics, injections, physical 
therapy, and taping, but no type of treatment had decreased 
the severity of his foot pain.  He reported ability to walk 
two blocks or to stand for 50 minutes.  He complained of 
stocking distribution of decreased sensation and pain from 
the ankles distally.  He had five degrees of knee valgus 
bilaterally.  Range of motion of both ankles included 
dorsiflexion to five degrees, plantar flexion to five 
degrees, and inversion and eversion of five degrees.  The 
veteran was not able to make a full effort due to pain.  The 
examiner was unable to stress his ankle joints because of 
complaints of pain.  The examiner concluded that the veteran 
had bilateral plantar fasciitis with bilateral pes planus.

By a decision dated in October 1994, the Social Security 
Administration (SSA) determined that the veteran was unable 
to work as the result of permanent disability, including 
disability of the feet, back pain, and a depressive disorder.  
The SSA decision makes it clear that the SSA disability award 
was based on a combination of the service-connected 
disabilities, not just the pes planus disability.   It would 
not be of benefit to the veteran to remand this claim for 
further development in order to obtain the medical records on 
which that SSA decision was based, as VA examinations have 
been conducted since 1994.  The reports of recent 
examinations would be of more weight than the earlier SSA 
clinical records, even if obtained.  In any event, the 
veteran has already been awarded the highest schedular 
evaluation available for pes planus.  The veteran's 
entitlement to an evaluation in excess of 50 percent rests on 
extraschedular criteria.  VA has recent evidence relevant to 
the severity of the veteran's bilateral pes planus, and this 
recent evidence which would be of more weight than the 
evidence prior to the date of the SSA decision.  

On VA examination conducted in July 1997, the veteran walked 
with a cane, with a slow, antalgic gait.  He was able to walk 
only a few steps without the cane, and required a wheelchair 
for transportation for radiologic examination.  There was 
bilateral pes planus deformity of the feet with slight, five 
percent, heel valgus and a convex lateral border of both 
feet.  There was no swelling.  The veteran had minimal arch 
present when the feet were in a non-weight-bearing position.  
There was tenderness diffusely of both feet and any movement 
of the toes or forefoot of either foot caused pain and 
discomfort.  There was tenderness of both ankles diffusely 
with range of motion to plantar flexion of five degrees, 
dorsiflexion to 30 degrees, inversion to five degrees, and 
eversion to 10 degrees.  The examiner concluded that service-
connected pes planus resulted in chronic foot and ankle pain.

Severe pes planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities warrants a 30 percent evaluation for bilateral 
involvement and 20 percent for unilateral involvement.  
Pronounced pes planus with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation that is not improved by orthopedic shoes or 
appliances warrants a 50 percent evaluation for bilateral 
involvement and 30 percent for unilateral involvement.  38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5276 (2000).  A 50 
percent evaluation is the highest schedular evaluation 
available under DC 5276.  A 50 percent evaluation has been 
assigned for the veteran's bilateral foot disabilities for 
many years.

The Board has therefore considered whether the veteran is 
entitled to an evaluation in excess of 50 percent under any 
other diagnostic code or regulation.  The Court has held that 
evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the Court has also held that where a diagnostic code 
is not predicated on a limited range of motion alone, such as 
with DC 5276, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Therefore, an increased evaluation 
in excess of 50 percent cannot be assigned for the veteran's 
pes planus based on pain and functional loss.  

The Board is unable to find any diagnostic code applicable to 
disability of the foot or ankle which might warrant an 
increased evaluation in excess of 50 percent.  The Board 
notes the veteran's contention that he is entitled to a 
separate, compensable evaluation for decreased range of 
motion of the ankles.  However, there is no medical diagnosis 
of any ankle disorder.  

The Board notes that providers who conducted examination in 
1994 and 1995 suggested that the veteran had traumatic 
arthritis of the proximal joints because of the pes planus.  
However, radiologic examination of the ankles disclosed no 
bony abnormality, and the examiner who conducted the 1997 VA 
examination did not assign a diagnosis of arthritis or 
traumatic arthritis of either or both ankles.  The 1997 
examination report reflects that the veteran's ankle motion 
is limited by pain, but that there is no separate, diagnosed 
pathology of either ankle.  The veteran's bilateral ankle 
pain has been considered in the assignment of the maximum 
schedular evaluation for pes planus.  Thus, a separate, 
compensable evaluation for ankle disability cannot be granted 
in the absence of objective evidence of ankle pathology other 
than pain. 

With respect to the application of 38 C.F.R. §§ 4.40 and 
4.45, as noted above pain on use is part of the schedular 
criteria.  The Board has not identified any limitation of 
function caused by pain which would allow for the assignment 
of an additional disability evaluation under a DC other than 
DC 5276. 

The RO determined that there was no evidence to warrant an 
extraschedular evaluation in excess of 50 percent for pes 
planus, and the veteran was so informed, in September 1996 
SSOC and thereafter.  The Board likewise finds that the 
record does not demonstrate that the veteran's disability 
picture due to pes plan is exceptional or unusual so as to 
warrant consideration of an extraschedular rating in excess 
of 50 percent under 38 C.F.R. § 3.321(b) (2000).  

The veteran's disability picture is unusual in that he has 
been diagnosed as having a psychiatric disability, a right 
knee disability, a left knee disability, a back disability, a 
right hip disability, and a left hip disability, as a result 
of the service-connected bilateral pes planus.  However, the 
veteran has been awarded service connection for each of these 
secondary or related disabilities, and a disability 
evaluation has been assigned for each disability.  Therefore, 
an evaluation in excess of 50 percent for pes planus may not 
be assigned on a extraschedular basis based on the evidence 
of those disabilities, since each of those disabilities has 
already been evaluated as separately compensable under a 
diagnostic code other than DC 5276.  Assignment of an 
extraschedular evaluation in excess of 50 for pes planus 
based on evidence of psychiatric disability, for example, 
would require evaluating the veteran's psychiatric symptoms 
under two separate diagnostic codes, and is precluded.  
38 C.F.R. § 4.14.  

There is no evidence that the veteran has any disability 
factor which has not been evaluated under DC 5276 or some 
other diagnostic code assigned for a service-connected 
disability which would warrant an extraschedular evaluation.  
It is clear, for example, that, as a result of all the 
service-connected disabilities, the veteran has marked 
interference with employment, and he has been granted a total 
disability evaluation based on unemployability (TDIU).  Thus, 
interference with employment does not warrant an evaluation 
in excess of 50 percent, since the veteran has already been 
awarded a separate award of TDIU for unemployability.  The 
Board further notes that Court decisions suggest that, where 
TDIU has been awarded, a claim for an extraschedular 
evaluation is moot.  See Colayong v. West, 12 Vet. App. 524, 
536-37 (1999).  

The Board further notes the veteran's argument, raised 
through his representative, that further development of the 
claim is required so that an extraschedular evaluation may be 
considered for purposes of an evaluation for special monthly 
compensation under 38 U.S.C.A. § 1114.  However, while the 
Court has required that VA consider a claim of entitlement to 
TDIU to be inferred where there is sufficient service-
connected impairment of industrial capacity, the Court has 
not held that claims for special monthly compensation should 
be inferred under such circumstances.  The Court has held 
that a claim for special monthly compensation (SMC) was 
inferred in cases where the issue of SMC was raised by the 
terms of the applicable diagnostic code.  Mason v. Derwinski, 
2 Vet. App. 487 (1992); Fluharty v. Derwinski, 2 Vet. App. 
409 (1992); Thomas v. Derwinski, 2 Vet. App. 546 (1992).  
However, there is no case in which the Court has inferred an 
SMC claim where the evaluative criteria did not reference 
SMC.  As the criteria for evaluation of pes planus does not, 
at any level of severity, reference consideration of SMC, 
remand for consideration of an inferred claim for SMC is not 
required, including when the claim is considered in light of 
the VCAA.  The factual and legal elements of this claim 
preclude a higher rating and thus render additional 
development inapplicable.

The veteran does not demonstrate any other as yet unevaluated 
manifestation of disability due to pes planus, so as to 
warrant an extraschedular evaluation in excess of 50 percent.  
The evidence is not in equipoise to warrant an evaluation in 
excess of 50 percent, so provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt (West 1991 & Supp. 2001) are not 
applicable.


ORDER

An increased, extraschedular, evaluation in excess of 50 
percent for bilateral pes planus is denied.


REMAND

In its March 2001 Order, the Court noted that the veteran's 
claim of entitlement to service connection for a right great 
toe disorder had been denied as not well-grounded.  
Readjudication of this claim is, therefore, required as a 
result of the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  That enactment removed the requirement that a 
veteran submit a well-grounded claim, and substantially 
modified VA's duty to assist claimants in developing a claim.   

As a result of the statutory changes resulting from the VCAA, 
the veteran must be afforded VA examination of the right 
great toe, and, if the veteran has a current right great toe 
disorder, medical opinion as to whether such disorder is 
related to the veteran's service or any service-connected 
disability must be obtained.  38 U.S.C.A. § 5103A (West. 
Supp. 2001).

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, this case is REMANDED to the RO 
for the following action: 

1.  The RO should obtain the records of 
the veteran's VA clinical treatment from 
July 1997 to the present.  The veteran 
should also be offered the opportunity to 
identify any non-VA clinical treatment 
relevant to his claim of entitlement to 
service connection for a disorder of the 
right great toe and his knees, and, after 
the veteran provides the name and address 
of any non-VA provider(s), and any 
necessary authorization for release, the 
RO should attempt to obtain the 
identified records, and notify the 
veteran of the results.

2.  The veteran should be afforded 
examination of the right great toe as 
necessary to determine whether any 
disorder of that toe is present, and, if 
so, to assign the appropriate 
diagnosis(es) to such disorder(s).  Since 
this claim raises a question of the 
etiology of any right great toes disorder 
present, the claims folder must be 
provided to and reviewed by the examiner, 
and the report of examination must 
reference such review.  If a right great 
toe disorder or disorders are present, 
the examiner should review the historical 
evidence, including service medical 
records and post-service clinical 
records, and provide a medical opinion, 
with rationale, including references to 
the medical examination and medical 
principles, as to whether it is at least 
as likely as not that the veteran has any 
currently diagnosed right great toe 
disorder which was incurred or aggravated 
as a result of his active service or as a 
result of any service-connected 
disability. 

3.  The RO should also arrange for a 
appropriate medical examination of the 
right and left knee disabilities in order 
to evaluate accurately these disorders.

4.  Thereafter, the RO should determine 
whether the medical examination report 
provides the requested opinion, and is 
responsive to the directions in the 
Court's Order and the Board's remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  
The RO should then readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes). 




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 



